Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 13, 2019

                                        No. 04-19-00119-CV

                 INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                   Appellant

                                                  v.

                                         Michael TATSCH,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12977
                        Honorable N. Keith Williams, Judge Presiding

                                           ORDER
        After the clerk’s record became past due, the clerk of this court sent a notice to the trial
court clerk, stating the record was late and requesting that the record be filed. See TEX. R. APP. P.
37.3(a)(1) (requiring the appellate clerk to notify the official responsible for filing the record that
the record is late); id. R. 35.3(a) (providing “[t]he trial court clerk is responsible for preparing,
certifying, and timely filing the clerk’s record”). We received no response to our letter.

        We therefore order the trial court clerk, Jan Davis, to file the clerk’s record in this court
no later than May 28, 2019. If the clerk’s record is not timely filed, a show cause order shall
issue directing the trial court clerk to appear before this court and show cause why they should
not be held in contempt for failing to file the record. See id. R. 37.3(a)(1) (requiring us to “make
whatever order is appropriate to avoid further delay and to preserve the parties’ rights”).

        We further order the clerk of this court to cause a copy of this order to be served on the
trial court clerk by certified mail, return receipt requested, and by regular United States mail.
Because the trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed, the clerk of this court shall also cause a copy of this order to be served
upon the trial court. See id. R. 35.3(c).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court